DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 1-4 encompass a method of treating or ameliorating an inflammatory condition in a patient, comprising administering to said patient a therapeutically effective amount of a single-stranded anti-DEK DNA aptamer and a pharmaceutically acceptable carrier, wherein said anti-DEK DNA aptamer comprises 4 or less (e.g., 4, 3, 2, 1 or 0) nucleotide substitutions (not necessarily limited to single-nucleotide substitutions), deletions (not necessarily limited to single-nucleotide deletions), and/or insertions (not necessarily limited to single-nucleotide insertions) relative to a sequence of any one of SEQ ID Nos: 1, 2 and 6, wherein said anti-DEK aptamer specifically binds DEK with an affinity (Kd) of less than 20 nM, and/or has DEK antagonist activity (IC50) of less than 10 nM.  Claims 5-6 encompass a kit and a composition comprising a therapeutically effective amount of the same single-stranded anti-DEK DNA aptamer.
Apart from disclosing 3 single-stranded DNA anti-DEK aptamers having the sequence of SEQ ID NO: 1 (the 85-nucleotide DNA sequence), SEQ ID NO: 2 (the 85- nucleotide sequence) and SEQ ID NO: 6 (the 41-nucleotide sequence that is 100% identical to the sequence of nucleotides 23-63 of SEQ ID NO: 1; see attached sequence search below), and that they possess the ability to impede formation of neutrophil extracellular trap (NET) by activated human neutrophils as well as attenuating inflammation in an arthritis mouse model (see at least examples 7-8), the instant disclosure fails to provide sufficient written description for any other single-stranded anti-DEK DNA aptamer that binds DEK with an affinity of less than 20 nM and/or has DEK antagonist activity of less than 10 nM as claimed broadly for a kit, a composition and to be utilized in a treatment method.  For example, which specific 4, 3, 2 or 1 nucleotide substitutions which are not necessarily limited to single-nucleotide substitutions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed the instant claims?  Similarly, which specific 4, 3, 2 or 1 nucleotide deletions which are not necessarily limited to single-nucleotide deletions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed by the instant claims?  Similarly, which specific 4, 3, 2 or 1 nucleotide insertions which are not necessarily limited to single-nucleotide insertions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed by the instant claims?  Apart from the disclosed SEQ ID NO: 1 which contains the entire SEQ ID NO: 6 in the sequence of its nucleotide residues 23-63 (nucleotides 1-22 and nucleotides 64-85 of SEQ ID NO: 1 constitute 5’ primer site and 3’ primer site, respectively; see Fig. 1 in the specification), there is no apparent sequence similarity between SEQ ID NO: 2 and SEQ ID NO: 6.  Thus, there is no apparent common core structure sequence that is shared by all of SEQ ID Nos. 1, 2 and 6 that endows them the ability to impede formation of neutrophil extracellular trap (NET) by activated human neutrophils as well as attenuating inflammation in an arthritis mouse model, which correlate to the recited properties of having a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity.  Since the prior art before the effective filing date of the present (03/12/2015) failed to provide sufficient guidance and/or written description regarding to the above issues as evidenced at least by the teachings of Gold (WO 91/19813; IDS), Gold et al (US 5,705,337), Markovitz et al (US 2009/0004197; IDS), Mayer (Angew. Chem. Int. Ed. 48:2672-2689, 2009; IDS) and Mor-Vaknin et al (Nature Communications 8:14252; DOI:10.1038/ncomms1452, 13 pages, 2017; IDS), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of an anti-DEK DNA aptamer comprises 4 or less nucleotide substitutions, deletions, and/or insertions relative to any one of SEQ ID Nos. 1, 2 and 6, and has the recited properties to be utilized in a treatment method, in a kit and in a composition as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of an anti-DEK DNA aptamer comprises 4 or less nucleotide substitutions, deletions, and/or insertions relative to any one of SEQ ID Nos. 1, 2 and 6, and has the recited properties to be utilized in a treatment method, in a kit and in a composition as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,138,486 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating or ameliorating an inflammatory condition in a patient, comprising administering to said patient a therapeutically effective amount of a single-stranded anti-DEK DNA aptamer, and a pharmaceutically acceptable carrier, wherein said anti-DEK DNA aptamer is SEQ ID NO:1, SEQ ID NO:2 or SEQ ID NO:6; a kit and a composition comprising a therapeutically effective amount of the same single-stranded anti-DEK DNA aptamer in U.S. Patent No. 10,138,486 anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             


Sequence 1, 
Patent No. 10138486



  Query Match             100.0%;  Score 41;  DB 2;  Length 85;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGTTAAATATTCCCACATTGCCTGCGCCAGTACAAATAG 41
              |||||||||||||||||||||||||||||||||||||||||
Db         23 GGGGTTAAATATTCCCACATTGCCTGCGCCAGTACAAATAG 63